



COURT OF APPEAL FOR ONTARIO

CITATION: Han v. Li, 2015 ONCA 193

DATE: 20150323

DOCKET: C59579

Sharpe, Pepall and van Rensburg JJ.A.

BETWEEN

Wenchen Han, Ying Han, 2304338 Ontario Inc. and
    2293689 Ontario Inc.

Plaintiffs (Respondents)

and

Li Li
    also known as Lily Li, Yousif Y. Nissan,
Teresa Hsin
,

1856257
    Ontario Inc., 2302344 Ontario Inc., Jasbir S. Gill,

Jaswinder
    Gill, Wen Wu, Gang Wu, Liangxin International Ltd.,

Relaxology
    Wellness Centre Corp., and 2258180 Ontario Inc.

Defendants (Appellant)

Allan S. Blott Q.C., for the appellant

Keith Landy, for the respondents

Heard: March 23, 2015

On appeal from the order of Justice Andra Pollak of the Superior
    Court of Justice, dated October 23, 2014.

APPEAL BOOK ENDORSEMENT


[1]

We are not persuaded that the motion judge erred in refusing to set
    aside the default judgment. The motion judge identified and applied the correct
    test and found that the appellant had failed on all three elements, and
    concluded that it was not in the interest of justice to set aside the default
    judgment.

[2]

Appeal dismissed. Costs to the respondents fixed at $14, 591.05,
    inclusive of disbursements and taxes.


